Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 08/22/2022 has been entered. Claims 6 and 10 are canceled. Claims 1-5 and 7-9 remain pending in the application.  
Response to Arguments
Applicant argues that the prior art fails to teach the claimed invention as currently amended. The examiner respectfully disagrees, the amended limitations are taught by the prior art of record as substantially shown below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-5 and 7-9 Claim 1 recites the limitation “ the working gain setting device is manually operated by an operator to set a common working speed gain which is commonly used for controlling by the operating oil supply control valve and the pump controller.” It is unclear form the above limitation if the working gain setting device is used controlling the control valve and pump controller or vice versa. The above underlined limitation renders the claim limitation ambiguous. As such Claim 1 is deemed indefinite for failing to particularly point out and distinctly claim the subject matter. Claim 1 will be treated on its merits as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al (US 5,074, 194) hereinafter Hirata in view of Toji (US 6, 050,090).
Regarding Claim 1 Hirata teaches (Fig 1-4) an operation control device (Fig 1-2) for a working vehicle which includes a hydraulic working device (Fig 1-4), comprising: a hydraulic actuator (11-16) to drive the hydraulic working device (Fig 1-4); a hydraulic pump (10) that sends out operating oil necessary for driving the hydraulic actuator (11-16); a pump controller (23) to control supplying  an amount of oil  sent out from the hydraulic pump (10); an operating oil supply control valve (1-6) that controls an operating oil sent out from the hydraulic pump (10) to the hydraulic actuator (11-16); an operating device (31) to be manually operated to make the hydraulic actuator (11-16) work so as to drive the hydraulic working device and to output an operation output signal corresponding to manual operation (see Fig 1) of the operation device (Fig 1); and a working gain setting device (36a) that sets a gain of working speed of the hydraulic actuator (11-16) corresponding to the operation of the operating device (31), wherein the operating oil supply control valve (1-6) controls operating oil supply to the hydraulic actuator (11-16) based on the operation output signal from the operating device (31) and the working speed gain set by the working gain setting device (36a) to thereby control the opening of the supply control valves (1-6) (See Fig 4, Col.9, lns.53-64). 
Hirata is silent regarding the pump controller controlling the amount of oil sent out from the hydraulic pump based on the operation output signal from the operating device and the working speed gain set by the working gain setting device.
Further Hirarta is silent regarding and the working gain setting device being manually operated by an operator to set a common working speed gain which is commonly used for controlling the operating oil suppled to the control valve by the pump controller.
However, Toji teaches a hydraulic circuit comprising a pump (8, 9) having a pump controller (42, 38) supplying fluid to hydraulic actuators (5,6) via valves (17, 22) (Fig 2). Toji further teaches the pump controller (42, 38) controls the amount of oil sent out from the hydraulic pump (8, 9) based on the operation output signal from an operating device (10, 12) as sensed by pressure sensor (36, 37) and a working speed gain set by a working gain setting device (39) (Fig 2, Col. 14, lns.16-52). Toji further teaches the working gain setting device (39) is manually operated by an operator (since it’s a switch nob it is can be seen in the figs that it is  user operated. Additionally, Toji discloses the gain setting device is selected in accordance with operator’s favor see Col. 19, lns.6-23) to set a  working speed gain which is used for controlling the pump controller to adjust flow output (Col. 23, lns.1-10). Doing so allows precise control of hydraulic fluid supplied by hydraulic pump and thereby improve efficiency by reducing wasted hydraulic fluid.
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Hirata to include the teachings of Toji by forming a control arrangement that allows the pump controller to control the amount of oil sent out from the hydraulic pump based on the operation output signal from the operating device and the working speed gain set by the working gain setting device. Doing so allows precise control of hydraulic fluid supplied by hydraulic pump and thereby improve efficiency by reducing wasted hydraulic fluid.
Regarding Claim 2 Hirata teaches (Fig 1-3) wherein the operating oil supply control valve (1-6) controls operating oil supply from the hydraulic pump (10) to the hydraulic actuator (11-16) such that the working speed of the hydraulic actuator (11-16) is a gain corrected working speed obtained by coupling the working speed gain to a basic working speed of the hydraulic actuator (11-16)obtained when controlling operating oil supply from the operating oil supply source (10) to the hydraulic actuator (11-16)based on the operation output signal (Col.9, lns.53-64).
Regarding Claim 3 Hirata as modified above teaches (Fig 1-3) wherein the operating oil supply control valve (1-6) controls operating oil supply from the pump (10) to the hydraulic actuator (11-16) based on a corrected operation output signal obtained by multiplying the operation output signal by the working speed gain which are from o to 1 (see Col.9, lns. 53-64).
Regarding Claim 4 Hirata teaches (Fig 1-3) wherein the operating oil supply control valve (1-6) comprises a flow rate control valve (1-6) that performs switching supply/discharge to the hydraulic actuator (11-16) of, switching a supply direction of, and flow rate control of operating oil sent out from the operating oil supply source, and wherein by controlling the opening degree of the flow rate control valve, the operating oil supply control device (1-6) controls operating oil supply from the pump (10) to the hydraulic actuator (11, 16) (See Col.9, lns.53-64).
Regarding Claim 5 Hirata teaches (Fig 1-3) wherein the operating oil supply control valve(1-6) comprises a valve working device (solenoid see Fig 1) that works to make the flow rate control valve (1-6) work, and wherein by controlling operation of the valve working device (solenoid), the operating oil supply control device (1-6) controls the opening degree of the flow rate control valve (1-6) (see Fig 1).
Regarding Claim 9 Hirata teaches (Fig 1-3) wherein the pump (10) is a variable-capacity-type hydraulic pump (10) and an engine (col.4, lns.30) to drive the hydraulic pump (10), and wherein by controlling the capacity of the variable-capacity-type hydraulic pump, the operating oil supply control valve (1-6) controls the amount of oil sent out from the hydraulic pump (10) (Fig 1).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata in view of Toji as applied to claim 1 above and further in view of  Yoshimatsu (US 2005/0001567 A1) hereinafter Yoshi.
Regarding Claim 7 Hirata teaches (Fig 1-3) wherein the operating oil supply control valve(1-6) controls the amount of operating oil sent out from the hydraulic pump (10) (Fig 1). Hirata discloses a variable displacement pump driven by an engine to supply hydraulic power to the actuators (see Fig 1) and fluid output being controlled by swash plate of the variable displacement pump. As such, Hirata silent on an electric motor driving a fixed displacement hydraulic pump, and wherein by controlling the rotational speed  of the electric motor controls fluid output from the fixed displacement pump.
However, Yoshi teaches a hydraulic system having a fixed displacement pump (15) driven by an electric motor (13) wherein by controlling the rotational frequency (which in other words means controlling the speed) of the electric motor (13) controls fluid output supplying fluid to hydraulic actuators (see Fig 2). Yoshi further teaches the electric motor (13) has a battery (12) that supplies and receives power allowing the saving of energy (par.0035-0036).
Therefore, it would have been obvious to one of ordinary skill in art to have further modified Hirata to include the teachings of Yoshi by forming the pump as a fixed displacement type pump that is driven an electric motor that includes a battery to thereby allow selective saving of energy. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804. The examiner can normally be reached M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIY TEKA/Primary Examiner, Art Unit 3745